DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 have been presented for examination.
Claims 1-5 are rejected.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites phrases that can be implied, such as “Disclosed is a method”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In view of Step 2A, Prong One, the claims are specifically directed to an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites 
Method of fast identifying the distribution rule of wind speed for identifying an optimal distribution rule of known wind speeds
wherein transforming all types of distribution rules by Rosenblatt transformation to be selected to a uniform type based on the selected distribution type of the probability paper
and drawing the reference curve on the probability paper
selecting a plurality of distribution rules
selecting the known wind speed data as the sample data and comparing the point set of the sample data to the reference curve
judging the optimal distribution rule among the selected distribution rules according to the comparison result
The steps cover mathematical concepts and performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from encompassing mathematical concepts or being practically performed in the human mind. Specifically the limitation of “method of fast identifying the distribution rule of wind speed for identifying an optimal distribution rule of known wind speeds”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, 
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the claim only recites additional elements “probability paper”. However, this limitation is merely reciting an equivalent of “apply it” by using the probability paper as a tool to perform an abstract idea (See MPEP 2106.04(d)). Furthermore, probability paper is simply specialized graph paper that could be created by one of ordinary skill in the art with just a pen and paper. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of drawing curves on probability paper is well known routine and conventional in the art. Chernoff et al. ("Use of normal probability paper." Journal of the American Statistical Association 49.268 (1954): 778-785.) teaches “Normal probability paper is so designed that the cumulative distribution function of a normally distributed chance variable appears as a straight line. It is a common practice to plot the observations of a sample on this paper to obtain a graphical check for normality or to obtain a graphical estimate of the mean and variance of the population” (Abstract).  The limitations when viewed individually or in combination to not amount to significantly more than the abstract idea. The claim is not patent eligible.

Claims 2-5 further limit the “Mental Processes” and “Mathematical Concepts” abstract idea of claim 1 with additional limitations that are mathematical calculations and/or could 
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "all types of distribution rules" renders the claim(s) indefinite because the claim includes elements not actually disclosed such as any unknown or not yet discovered types of distribution rules, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claims 2-5 depend from claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.

Claim 1 further recites the limitations: "the distribution rule" in line 1; "the selected distribution type" in line 3; "the probability paper" in line 4; "the reference curve" in line 4; “the 

Claim 2 depends from claim 1 but fails to cure its deficiencies. It is rejected using the same rationale. Claim 2 further recites the limitations: “the coordinate of probability graph” in line 3; “the calculated value according to             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
        ” in line 4; and “the calculated value according to             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
        ” in line 6. There is insufficient antecedent basis for these limitations in the claim. Examiner notes that the symbols recited in the claims are not clearly defined and any calculated value based on the Rosenblatt transformation would read on the broadest reasonable interpretation of the claim.

Claim 3 depends from claim 2 but fails to cure its deficiencies. It is rejected using the same rationale. Claim 3 further recites the limitations: “the step of generating the point set” in line 2; “the sample conversion data pair” in line 5; “the empirical cumulative distribution function value of the order statistic of x(i)” in line 5; “the distribution parameters” in line 7; “the hypothetical distribution type” in line 7; and “the N hypothetical distribution types” in line 8. There is insufficient antecedent basis for these limitations in the claim.

Claim 4 depends from claim 3 but fails to cure its deficiencies. It is rejected using the same rationale. Claim 4 further recites the limitation “comparing the sample point set generated by the sample data with the reference curve” in line 2 There is insufficient antecedent basis for these limitations in the claim. It is unclear if the step of comparing recited in claim 4 is the same “comparing the point set of the sample data to the reference curve” step of claim 1. Claim 4 

Claim 5 depends from claim 4 but fails to cure its deficiencies. It is rejected using the same rationale. Claim 5 further recites the limitations “the one” in line 3; and “the approximate distribution rule” in line 3. There is insufficient antecedent basis for these limitations in the claim. For examination purposes and in light of the specification. Examiner interprets “the one” to be “the hypothetical distribution.”

Claim 2 further recites the “calculated value … is severed” however the meaning of “severed” in the context of the claim is unclear. For examination purposes, Examiner interprets the limitation to mean “the calculated value according to             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
         based on the Rosenblatt transformation is the abscissa of the point i in the probability graph.” Claim 2 further recites “the calculated value according to             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
          is severed as the ordinate” where again the meaning of “severed” is unclear. The claim appears to recite that the term “            
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
         ” is both the abscissa and the ordinate of the point i, however the claim then recites “connecting every point (            
                
                    
                        
                            
                                Ψ
                            
                            
                                Y
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        (
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                )
                ,
                 
                
                    
                        
                            
                                Ψ
                            
                            
                                Y
                            
                        
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        F
                    
                    
                        i
                    
                
                )
            
        ).” It is unclear if the values for the abscissa and ordinate are equal or different for the point i because of different representations used. For examination purposes and in light of the specification, pg. 8 lines 20-22 continuing on to pg. 9, Examiner interprets the calculated value             
                
                    
                        
                            
                                Ψ
                            
                            
                                Y
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        (
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                )
                ,
            
         to be the abscissa at point i and             
                
                    
                        
                            
                                Ψ
                            
                            
                                Y
                            
                        
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        F
                    
                    
                        i
                    
                
                )
            
         to be the ordinate at point i.


Claim 5 further recites the relative term "small relative distance" in line 3 which renders the claim indefinite.  The term "small relative distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes and in light of the specification, see pg. 10, lines 9-10, Examiner interprets the claim limitation to be that the hypothetical distribution with the smallest relative distance compared to the other hypothetical distributions is determined to be the approximate or best fitting distribution rule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Ouarda et al. ("Probability distributions of wind speed in the UAE." Energy conversion and management 93 (2015): 414-434.), hereinafter Ouarda, in view of Brockwell ("Universal residuals: A multivariate transformation." Statistics & probability letters 77.14 (2007): 1473-1478.).
Regarding claim 1, Ouarda teaches a method of fast identifying the distribution rule of wind speed, for identifying an optimal distribution rule of known wind speeds (pg. 418 col. 1 “To evaluate the goodness-of-fit of the pdfs to the wind speed data, the ln L, two variants of the R2, the v2 and the KS were used”),
drawing the reference curve on the probability paper (Ouarda “Fig. 2. Example of (a) P–P plot and (b) Q–Q plot for the case for KAP/LM at the station of East Jebel Haffet.” And pg.  418 col. 1 “Thus, two variants of R2 are computed: R2 PP which uses the P–P probability plot approach and R2 QQ which uses the Q–Q probability plot approach.” Examiner notes that it is well known, routine and conventional to draw distribution functions on probability paper (see Chernoff et al. Abstract “Normal probability paper is so designed that the cumulative distribution function of a normally distributed chance variable appears as a straight line. It is a common practice to plot the observations of a sample on this paper to obtain a graphical check for normality or to obtain a graphical estimate of the mean and variance of the population.”)); 
selecting a plurality of distribution rules (pg. 416 col. 1 “The aim of the present study is to evaluate the suitability of a large number of pdfs, commonly used to model hydro-climatic variables, to characterize short term wind speeds recorded at meteorological stations located in the United Arab Emirates (UAE). A comparison among one-component parametric models, mixture models and a non-parametric model is carried out. The one-component parametric distributions selected are the EV1, W2, W3, LN2, LN3, G, GG, Generalized Extreme Value (GEV), P3, LP3 and KAP. The mixture models considered in this work are the two-component mixture Weibull distribution (MWW) and the two-component mixture Gamma distribution (MGG). For the non-parametric approach, a distribution using the kernel density concept is considered.”), 
selecting the known wind speed data as the sample data (pg. 417 col. 1 “Wind speed data comes from 9 meteorological stations located in the UAE. Table 1 gives a description of the stations including geographical coordinates, altitude, measuring height and period of record. For 7 of the 9 stations, only one anemometer is available and it is located at a height of 10 m. For the 2 others, there are anemometers at different heights. Periods of record range from 11 months to 39 months. The geographical location of the stations is illustrated in Fig. 1.”) and comparing the point set of the sample data to the reference curve; judging the optimal distribution rule among the selected distribution rules according to the comparison result (pg. 419 col. 1 “Each selected pdf was fitted to the wind speed series with the different methods and the statistics of goodness-of-fit were afterwards calculated.” And pg. 422 col. 1 “Based on R2PP, KAP/LM leads to the best fits followed closely by GG/MM. Based on R2QQ , GG/MM is the best D/M followed closely by KAP/LM. Based on v2, GG/MM leads to the best fit followed closely by W3/ML. Finally, based on KS, KAP/LM is the best D/M followed by GG/MM. With all statistics considered in this study, the W2 is the best 2-parameter distribution and leads to better performances than the 3-parameter distributions GEV and LN3. Box plots reveal also”).

However, Brockwell teaches wherein transforming all types of distribution rules by Rosenblatt transformation to be selected to a uniform type based on the selected distribution type (Brockwell pg. 1 “Rosenblatt (1952) described a transformation1 mapping a k-variate random vector with a continuous distribution to one with a uniform distribution on the k-dimensional hypercube. The transformation is particularly important for generating residuals in nonlinear and/or non-Gaussian time series analysis (Smith, 1985; Shephard, 1994; Diebold et al., 1998; Kim et al., 1998), but can also be used to obtain residuals for more general probability models. This allows for formal goodness-of-fit testing of these models… and also provides a means of generating diagnostic plots useful for exploratory data analysis.” Also see equations on pg. 2).
Ouarda and Brockwell are analogous art because they are from the same field of endeavor of probability distributions.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probability distributions disclosed by Ouarda with the Rosenblatt transformations disclosed by Brockwell.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow for formal goodness of fit testing of models and generate plots useful for exploratory data analysis (Brockwell pg. 1 last paragraph).

Regarding claim 2, the references teach the method of fast identifying the distribution rule of wind speed according to claim 1. Ouarda further teaches wherein drawing reference curve comprises the steps: 1. 1) drawing the coordinate of probability graph: selecting a plurality of points             
                (
                
                    
                        x
                    
                    
                        i
                    
                
                ,
                
                    
                        F
                    
                    
                        i
                    
                
                )
            
         in an assumption cumulative distribution function             
                
                    
                        F
                    
                    
                        X
                    
                
                (
                ∙
                )
            
        , the calculated value according to             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
         is severed as the abscissa of the point i in the probability graph; the calculated value according to             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
          is severed as the ordinate of the point i in the probability graph; 1.2) drawing the reference curve: connecting every point (            
                
                    
                        
                            
                                Ψ
                            
                            
                                Y
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        (
                        F
                    
                    
                        X
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                )
                ,
                 
                 
                
                    
                        
                            
                                Ψ
                            
                            
                                Y
                            
                        
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        F
                    
                    
                        i
                    
                
                )
            
        ) to obtain the reference curve (Ouarda “Fig. 2. Example of (a) P–P plot and (b) Q–Q plot for the case for KAP/LM at the station of East Jebel Haffet.” And pg.  418 col. 1 “Thus, two variants of R2 are computed: R2 PP which uses the P–P probability plot approach and R2QQ which uses the Q–Q probability plot approach.” And pg. 418 col. 2 “R2 PP is the coefficient of determination associated with the P–P probability plot which plots the theoretical cdf versus the empirical cumulative probabilities. R2 PP quantifies the linear relation between predicted and observed probabilities. It is computed as follows: [Equation 9]”).
	Ouarda does not appear to explicitly teach based on the Rosenblatt transformation.
	However Brockwell teaches calculated values based on the Rosenblatt transformation (Brockwell pg. 1 “Rosenblatt (1952) described a transformation1 mapping a k-variate random vector with a continuous distribution to one with a uniform distribution on the k-dimensional hypercube. The transformation is particularly important for generating residuals in nonlinear and/or non-Gaussian time series analysis (Smith, 1985; Shephard, 1994; Diebold et al., 1998; Kim et al., 1998), but can also be used to obtain residuals for more general probability models. This allows for formal goodness-of-fit testing of these models… and also provides a means of generating diagnostic plots useful for exploratory data analysis.” Also see equations on pg. 2). 

	Regarding claim 3, the references teach the method of fast identifying the distribution rule of wind speed according to claim 2. Ouarda further teaches wherein the step of generating the point set of the sample data is that:
Arranging the sample data xi in ascending order, then n order statistics of the random variable X is x(l) < x(2) < ··· < x(i) < x(i + 1) ... < x(n) (Ouarda “Fig. 2. Example of (a) P–P plot and (b) Q–Q plot for the case for KAP/LM at the station of East Jebel Haffet.” And pg.  418 col. 1 “Thus, two variants of R2 are computed: R2 PP which uses the P–P probability plot approach and R2 QQ which uses the Q–Q probability plot approach.” And col. 2 “where i = 1, ..., n is the rank for ascending ordered observations.”);

Determining the sample conversion data pair (x(i),             
                
                    
                        F
                    
                    
                        i
                    
                
            
        ) according to the empirical cumulative distribution function value of the order statistic of x(i) (Ouarda pg. 418 col. 2 “R2 PP is the coefficient of determination associated with the P–P probability plot which plots the theoretical cdf versus the empirical cumulative probabilities. R2 PP quantifies the linear relation between predicted and observed probabilities. ” Also see “Fig. 2. Example of (a) P–P plot and (b) Q–Q plot for the case for KAP/LM at the station of East Jebel Haffet.” And pg.  418 col. 1 “Thus, two variants of R2 are computed: R2 PP which uses the P–P probability plot approach and R2 QQ which uses the Q–Q probability plot approach.”); using the maximum likelihood estimation of the sample data to obtain the distribution parameters of the hypothetical distribution type             
                
                    
                        Ψ
                    
                    
                        j
                    
                
                (
                ∙
                )
            
          (pg. 417 col. 1 “For most distributions, the maximum likelihood method (ML) and the method of moments (MM) were used.” And pg. 418 col. 2 “3.4.1. log-likelihood (ln L) ln L measures the goodness-of-fit of a model to a data sample. For a given pdf f^h ðxÞ with distribution parameter estimates ^h,”) according to the N hypothetical distribution types             
                
                    
                        Ψ
                    
                    
                        j
                    
                
                (
                ∙
                )
            
        , (j = 1,2, ... N) that the sample data may obey (pg. 417 Table 2 List of probability density functions, domain, number of parameters and estimation methods used.);
Converting the sample data to sample conversion point that conforms to the hypothetical distribution, and             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                [
                
                    
                        Ψ
                    
                    
                        j
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                ]
            
          and             
                
                    
                        Ψ
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        P
                    
                    
                        i
                    
                
                )
            
        ) are the abscissa and the ordinate of the sample point set after the hypothetical distribution respectively; By analogy, a sample point set for various hypothetical distribution             
                
                    
                        Ψ
                    
                    
                        j
                    
                
                (
                ∙
                )
            
         is obtained (“Fig. 2. Example of (a) P–P plot and (b) Q–Q plot for the case for KAP/LM at the station of East Jebel Haffet.” And pg.  418 col. 1 “Thus, two variants of R2 are computed: R2 PP which uses the P–P probability plot approach and R2 QQ which uses the Q–Q probability plot approach.” And pg. 418 col. 2 “R2 PP is the coefficient of determination associated with the P–P probability plot which plots the theoretical cdf versus the empirical cumulative probabilities. R2 PP quantifies the linear relation between predicted and observed probabilities. It is computed as follows: [Equation 9]”).

	Regarding claim 4, the references teach the method of fast identifying the distribution rule of wind speed according to claim 3. Ouarda further teaches wherein the step of comparing the sample point set generated by the sample data with the reference curve and testing the degree of fitting is that: Comparing the sample point set of various hypothetical distributions generated 

    PNG
    media_image1.png
    104
    1078
    media_image1.png
    Greyscale
;
Therein,             
                
                    
                        Ψ
                    
                    
                        j
                    
                
                
                    
                        x
                        (
                        i
                        )
                    
                
            
         is the actual empirical cumulative distribution function of the ith x(i) rearranged in ascending order, N is the number of hypothetical distribution rules to be tested, n is the number of the samples (pg. 418 col. 2 “R2 PP is the coefficient of determination associated with the P–P probability plot which plots the theoretical cdf versus the empirical cumulative probabilities. R2 PP quantifies the linear relation between predicted and observed probabilities. It is computed as follows: [Equation 9]”);
The relative distance is used as a criterion for evaluating the fitting (pg. 418 col. 1 “To evaluate the goodness-of-fit of the pdfs to the wind speed data, the ln L, two variants of the R2, the v2 and the KS were used. A number of approaches to compute the R2 statistic are found in the literature and are considered in this study. Thus, two variants of R2 are computed: R2 PP which uses the P–P probability plot approach.” Examiner notes that while the equation for R2PP is not exactly equivalent to the relative distance equation defined by the claim, it would be obvious to one of ordinary skill in the art to rearrange the equation of Ouarda to match the claimed equation.).

	Regarding claim 5, the references teach the method of fast identifying the distribution rule of wind speed according to claim 4. Ouarda further teaches wherein for different hypothetical distributions, if the sample data obeys to a hypothetical distribution, the one with small relative distance is the approximate distribution rule (pg. 418 col. 2 “R2 PP is the coefficient of determination associated with the P–P probability plot which plots the theoretical cdf versus the empirical cumulative probabilities. R2 PP quantifies the linear relation between predicted and observed probabilities. It is computed as follows: [Equation 9]” And pg. 424 col. 1 “For R2 PP and KS, KAP is clearly the preferred distribution.” Also see Table 4. Examiner notes that the highest R2PP corresponds to the smallest relative distance).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan et al. ("Probability distributions for offshore wind speeds." Energy Conversion and Management 52.1 (2011): 15-26.) teaches exploiting large and diverse data sets in order to evaluate alternative wind speed distributional hypothesis and finding an optimal wind speed distributional model (pg. 16 col. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.E.J./Examiner, Art Unit 2128                       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128